706 S.E.2d 253 (2011)
STATE of North Carolina
v.
Cory Lendell JOYNER.
No. 34P11.
Supreme Court of North Carolina.
March 10, 2011.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
M. Gordon Widenhouse, for Joyner, Cory Lendell.
G. Dewey Hudson, District Attorney, for State.

ORDER
Upon consideration of the petition filed by the State on the 24th of January 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."
Upon consideration of the petition filed on the 24th of January 2011 by the State in this matter for discretionary review of the decision *254 of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."
JACKSON, J. recused.